992 F.2d 1223
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Carroll Richard OLSON, Petitioner-Appellant,v.David R. McKUNE;  Attorney General State of Kansas,Respondents-Appellees.
No. 92-3169.
United States Court of Appeals, Tenth Circuit.
April 16, 1993.

Before SEYMOUR and ANDERSON, Circuit Judges, and RUSSELL,* District Judge.
ORDER AND JUDGMENT**
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Carroll Richard Olson appeals the denial of his motion for bail pending the outcome of his petition for writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254.   He raises the bail issue again in a separate petition for writ of mandamus.   In his petition for writ of mandamus he also requests this court to compel the district court to grant his requests for trial transcripts.


3
After reviewing the record and Olson's arguments we deny the petition for writ of mandamus.   Olson has not shown he has a clear right to bail pending the outcome of his habeas proceeding.   He has not shown that his habeas petition raises a substantial claim of law or that exceptional circumstances exist.   Dotson v. Clark, 900 F.2d 77, 79 (6th Cir.1990).   Regarding the transcript request, the district court has indicated its willingness to reconsider the transcript request once it determines whether Olson exhausted his state court remedies.   Therefore, Olson can pursue his transcript request in the district court, once the court resolves the exhaustion issue.   Under this circumstance, mandamus relief is unwarranted.   Johnson v. Rogers, 917 F.2d 1283, 1285 (10th Cir.1990) (for mandamus to issue, petitioner must show he had no other adequate remedy available).


4
Because we have already determined that Olson has not shown he is entitled to bail, we dismiss his appeal from the denial of the bail motion.


5
Olson's certificate for probable cause is GRANTED, his motion to proceed in forma pauperis is GRANTED, his petition for a writ of mandamus is DENIED, and the judgment of the United States District Court for the District of Kansas is AFFIRMED.



*
 Honorable David L. Russell, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3